DETAILED ACTION
The following NON-FINAL Office action is in response to application
           16211701 filed on December 6, 2018.
	
Acknowledgements

Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .










Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a method, claims 9-16 are directed to a system and claims 17-20 are directed to a product. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite authorizing a transaction. Specifically, the claim recites “establishing a funding method by a consumer, sending the consumer a payment request, authorizing by the consumer the payment request, securing authorization of a good funds guarantee and receiving a currency payment from the consumer, and issuing digital currency to an account of the consumer once the authorization is secured, completing the payment using the digital currency, wherein completing the payment further comprises sending the digital currency to a cloud account of the merchant and transferring the currency payment to a trust or bank account.”  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for authorizing of a goods funds and receiving a currency payment from the consumer. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a dual payment system and payment terminal merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a dual payment system and payment terminal as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the dual payment system and payment terminal perform the steps or functions of “establishing a funding method by a consumer, sending the consumer a payment request, authorizing by the consumer the payment request, securing authorization of a good funds guarantee and receiving a currency payment from the consumer, and issuing digital currency to an account of the consumer once the authorization is secured, completing the payment using the digital currency, wherein completing the payment further comprises sending the digital currency to a cloud account of the merchant and transferring the currency payment to a trust or bank account.”  . The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a “establishing a funding method by a consumer, sending the consumer a payment request, authorizing by the consumer the payment request, securing authorization of a good funds guarantee and receiving a currency payment from the consumer, and issuing digital currency to an account of the consumer once the authorization is secured, completing the payment using the digital currency, wherein completing the payment further comprises sending the digital currency to a cloud account of the merchant and transferring the currency payment to a trust or bank account.”    which is grouped within the “certain methods of organizing human activity” to perform the steps amounts to no more than using a dual payment system and payment terminal to automate and/or implement the abstract idea of authorizing a transaction. The use of a dual payment system and payment terminal to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al. (US 10 , 055 , 715 B1) in view of DeCastro (US 2015/01701 12 A1) 
Regarding Claims 1, 9 and 17, Grassadonia discloses a method for implementing a cryptocurrency transfer out of a digital wallet as part of a Dual Payment system, comprising:
establishing, by a payment terminal of a merchant, a funding method by a consumer; sending the consumer a payment request (Col. 11 lines 26-42)
sending the consumer a payment request (Col. 3 lines 41-48)
authorizing, by the consumer, the payment request; securing authorization of a good funds guarantee and receiving a currency payment from the consumer (Col. 3 lines 49-53)
securing authorization of a good funds guarantee and receiving a currency payment from the consumer, and issuing digital currency to a cloud account of the consumer once the authorization is secured (Col. 6 lines 57-65)
Grassadonia does not disclose completing the payment using the digital currency, wherein completing the payment further comprises sending the digital currency to a cloud account of the merchant and transferring the currency payment to a trust or bank account.
DeCastro discloses completing the payment using the digital currency, wherein completing the payment further comprises sending the digital currency to a cloud account of the merchant and transferring the currency payment to a trust or bank account (¶0035, ¶0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium/system of Rice to include completing the payment using the digital currency, wherein completing the payment further comprises sending the digital currency to a cloud account of the merchant and transferring the currency payment to a trust or bank account, as disclosed in DeCastro, in order to provide a system conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribers in communication with other commercial banking and finance networks (see Dutta Col. 1 lines 10-14).
Regarding Claims 2, 10 and 18, Grassadonia discloses causing transfer out of the trust or bank account at a merchant's request into a deposit at a financial instituting and charging the cloud account of the counter-party an equivalent amount of digital currency (Col. 5 lines 22-39).

Regarding Claims 3, 11 and 19, Grassadonia discloses wherein the funding method is a credit, or debit card, or a checking account (Col. 5 lines 40-52).
Regarding Claims 4 and 12, Grassadonia discloses wherein the digital currency further comprises a stable token cryptocurrency tied to a national currency or real world asset or digital asset (Col. 3 lines 21-31)
Regarding Claims 5 and 13, Grassadonia discloses wherein the consumer authorizes the payment request via a smartphone notification system (Col. 12 lines 1-7).
Regarding Claims 6 and 14, Grassadonia discloses wherein the digital currency issued to the cloud account of the 10Attorney Docket No. 10037-002 consumer is equivalent to the amount of the good funds guarantee (Col. 5 lines 21-39).
Regarding Claims 7, 15 and 20 DeCastro discloses accepting a request from the merchant to pay a third party and then causing transfer out of the trust account at a merchant's request into a third party merchant and charging the cloud account of the merchant an equivalent amount of digital currency (¶0035, ¶0051).
Regarding Claims 8 and 16, Grassadonia discloses wherein the digital currency is only created by approved vendors in order to complete a transaction for an exchange of goods and services (Col. 3 line 61-Col. 4 line 3).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685